DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

 Response to Amendment
	The amendments on 05/31/2022 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1-6, 8, 11-17, 19, and 20 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.
	Applicant argues regarding claims 13 and 20, the reference Ashkenazi does not disclose “wherein the rear side of the upper frame comprises a concave portion that is recessed forwardly, wherein the electronic component case includes a forward protrusion that fills the concave portion of the upper frame.”
	Examiner respectfully disagrees.
	Ashkenazi teaches the limitation of wherein the rear side of the upper frame comprises a concave portion that is recessed forwardly (figure 4 back of 240, 245, 304R, 304L),
	wherein the electronic component case (308) includes a forward protrusion (entire case of 308) that fills the concave portion of the upper frame (figure 4 fills in the back of 240, 245, 304R, 204L and 110, 302 and ¶48 states electro-optical unit housing 308 is coupled with both frame 302 and with partially transmissive partially reflective lens 304).
	However, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966).  The change in shape does not change the function because the inner surface of the frame and the component case wraps around the head is concave which is shown in figure 4.
	Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ashkenazi et al. (US 20150168730) in view of Filipovish (US 5,079,416).
Regarding claim 1, Ashkenazi teaches 
	an electronic device (fig. 2, 3, 4, 6, 7, and 8, binocular HUD glasses, user wearable optical display system; ¶35 and ¶47), comprising,
	a binocular lens provided to correspond to eyes of a wearer (fig. 2 and ¶35 states shown in fig. 2 illustrates binocular HUD glasses that include a pair of optical system 240 and 245; each optical system provides an image to at least one of the user’s eyes and ¶48 lens piece 304R and 304L);
	a lens frame fixed to the binocular lens and configured to be seated on a head of the wearer (frame 110; frame 302);
	an electronic component case fixed to the lens frame (electro optical unit housing 308);
	an optical driving assembly  (optical system 240, 245) mounted in the electronic component case (308) and configured to emit image light to the binocular lens (230, 304R, 304L, image generator 252); and
	a battery configured to supply power to the optical driving assembly (240, 245, and ¶51 battery),
	wherein a position of the electronic component case (308) corresponds to an area between superciliary arches of the wearer (as shown in fig. 2),
	wherein an upper transverse width of an upper portion of the electronic component case (308; upper portion of 308 has a greater width than the lower portion as shown in fig. 6B) is greater than a lower transverse width of a lower portion of the electronic component case (lowest portion of 308 has the smaller width than the upper portion as shown in fig. 6B and ¶47),
	wherein the optical driving assembly (¶36 states fig. 3 illustrates a schematic view of the optical path for at least one of the optical systems shown in fig. 1 and 2) comprises,
		an image source panel configured to emit light (see fig. 3, 152);
		an emitting lens group provided on an optical path of the light emitted from the image source panel (see fig. 3, 154); and
		a reflective mirror (156) positioned adjacent to the emitting lens group (154) and configured to reflect light emitted from the emitting lens group (154, see fig. 3).
	Ashkenazi does not specifically teach wherein a height of the reflective mirror is same as a height of an exit surface of the emitting lens group, and the reflective mirror is positioned on a line extending from a stacking direction line of a plurality of lenses of the emitting lens group.
	Filipovish teaches an electronic device (see fig. 13 – on sheet 2 of 7), wherein a height of the reflective mirror (reflective surface of prism 657; col. 10, lines 36-45, a folded light path which includes a prism 657 or other image bending means as shown in fig. 13 to direct the incoming light) is same as a height of an exit surface of the emitting lens group (lens set 650, shown in fig. 13 the arrows are the light rays and they exit the surface of the lens set at the same height as the element 657 (reflective mirror)), and the reflective mirror (657) is positioned on a line extending from a stacking direction line of a plurality of lenses of the emitting lens group (650, see fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the electronic device of Ashkenazi with a height of the reflective mirror is same as a height of an exit surface of the emitting lens group, and the reflective mirror is positioned on a line extending from a stacking direction line of a plurality of lenses of the emitting lens group of Filipovish for the purpose of receiving, transmitting and directing the image light (col. 10, lines 36-45).  Furthermore, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950)  The rearrangement in this case does not modify the operation of the device because the emitting lens group and reflective mirror still receives, transmits and direct the image light.
Regarding claim 2, Ashkenazi in view of Filipovish teaches the invention as set forth above and Ashkenazi further teaches wherein,
	the lens frame (110 and 302) comprises an upper frame coupled to an upper boundary of the binocular lens (230, 304R, 304L; upper portion of the frame 110 and 302 as shown in fig. 6), and
	the electronic component case (308) is fixed to the upper frame (upper portion of the frame 110 and 302 as shown in fig. 2 and 6).
Regarding claim 3, Ashkenazi in view of Filipovish teaches the invention as set forth above and Ashkenazi further teaches wherein the electronic component case (308) is provided at a rear side of the upper frame (upper portion of the frame 110 and 302 as shown in fig. 7B).
	Regarding claim 4, Ashkenazi in view of Filipovish teaches the invention as set forth above and Ashkenazi further teaches comprising a support member (nosepiece 312) provided at a rear side of the electronic component case (308) to support the area between the superciliary arches of the wearer (¶47 teaches the user attachment section 302, which is embodied in the form of a frame includes two temples 310L and 310R, a bridge 310B, that coupled between temples 310L and 310R, and a nosepiece 312 and temples 310R, 310L and nosepiece 312 are constructed and operative to support user wearable optical display system 300).
Regarding claim 5, Ashkenazi in view of Filipovish teaches the invention as set forth above and Ashkenazi further teaches wherein the support member (312) is provided at the rear side of the electronic component case (308) and comprises an elastic material (¶50 teaches nosepiece may be made from various materials such as rubber).
Regarding claim 6, Ashkenazi in view of Filipovish teaches the invention as set forth above and Ashkenazi further wherein the rear side of the upper frame comprises a concave portion that is recessed forwardly (figure 4 back of 240, 245, 304R, 304L), and
	the electronic component case (308) includes a forward protrusion (entire case of 308) that fills the concave portion of the upper frame (figure 4 fills in the back of 240, 245, 304R, 304L, and 110, 302; ¶48 teaches electro-optical unit housing 308 is coupled with both frame 302 and with partially transmissive partially reflective lens 304).
However, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966).  The change in shape does not change the function because the inner surface of the frame and the component case wraps around the head is concave which is shown in figure 4.
Regarding claim 8, Ashkenazi in view of Filipovish teaches the invention as set forth above and Ashkenazi further wherein the upper portion of the electronic component case (upper portion of 308) corresponds to the area between the superciliary arches of the wearer (¶48 teaches electro-optical unit housing 308 is coupled with frame 302) and the lower portion of the electronic component case (lower portion of 308) corresponds to an area of a nasal root of the wearer (¶50 teaches nosepiece 312 is coupled with electro-optical unit housing 308 – the 308 is on the nasal root).
Regarding claim 11, Ashkenazi in view of Filipovish teaches the invention as set forth above and Ashkenazi further	wherein the image source panel (252) and the emitting lens group (254, 258, 260) are provided in the lower portion of the electronic component case (lower portion of case 308 as shown in fig. 2).
Regarding claim 12, Ashkenazi in view of Filipovish teaches the invention as set forth above and Ashkenazi further the lens frame (110, 302) further comprises a side frame (temples 310R, 310L) configured to be seated at both sides of the head of the wearer (as shown in fig. 6A),
	the upper frame (upper portion of the frame 110 and 302 as shown in fig. 7B) comprises,
		an inner portion forming a center area of the lens frame (inner portion of the center area of 110; 302); and
		an outer portion provided transversely outward of the inner portion and connected to the side frame (outer portion of 110, 302 and front section 313),
	the inner portion is fixed to the upper boundary of the binocular lens (304L, 304R fixed to 110; 302), and
	the outer portion is spaced from the upper boundary of the binocular lens (304L, 304R, and front section 313) and is fixed to the side frame (310R, 310L, ¶47 and ¶48).
Regarding claim 13, Ashkenazi taches 
	an electronic device (fig. 2, 3, 4, 6, and 7, binocular HUD glasses, user wearable optical display system; ¶35 and¶47), comprising,
	a binocular lens provided to correspond to eyes of a wearer (fig. 2 and ¶35 states shown in fig. 2 illustrates binocular HUD glasses that include a pair of optical systems 240 and 245; each optical system provides an image to at least one of the user’s eyes and ¶48 lens piece 304R and 304L);
	a lens frame connected to the binocular lens and configured to be seated on a head of the wearer (frame 110; frame 302);
	an electronic component case (electro optical unit housing 308) disposed in a central area of the binocular lens (230; 304R, 304L) and connected to the lens frame (110; 302); and
	an optical driving assembly (optical system 240, 245) mounted in the electronic component case (308) and configured to emit image light to the binocular lens (240, 245, 304R, 304L, fig. 1 and 3, image generator 152 and data source 170),
	wherein the optical driving assembly (180) comprises,
		an image source panel configured to emit light (252);
		an emitting lens group (254, 258, and 260) provided on an optical path of the light emitted from the image source panel (252, lens 254, 258, and 260);
		a reflective mirror (156 and ¶36 states fig. 3 illustrates a schematic view of the optical path for at least one of the optical systems shown in fig. 1 and 2) positioned adjacent to the emitting lens group (154) and configured to reflect light emitted from the emitting lens group (154, see fig. 3), 
wherein the reflected light in the reflective mirror (156) is reflected in a reflection region (162) of the binocular lens (see fig. 1) and be then incident on the eyes of the wearer to form an image (see fig. 1 and ¶36 states fig. 3 illustrates a schematic view of the optical path for at least one of the optical systems shown in fig. 1 and 2; ¶35 states a second embodiment shown in fig. 2 illustrates binocular HUD glasses that include a pair of optical systems 240 and 245; each optical system provides an image to at least one of the user’s eyes),
	wherein the lens frame (110 and 302) comprises an upper frame coupled to an upper boundary of the binocular lens (230, 304R, 304L; upper portion of the frame 110 and 302 as shown in fig. 6),
	wherein the electronic component case (308) is fixed to the upper frame (upper portion of the frame 110 and 302 as shown in fig. 2 and 6),
	wherein the electronic component case (308) is provided at a rear side of the upper frame (upper portion of the frame 110 and 302 as shown in fig. 7B),
	wherein the rear side of the upper frame comprises a concave portion that is recessed forwardly (figure 4 back of 240, 245, 304R, 304L),
	wherein the electronic component case (308) includes a forward protrusion (entire case of 308) that fills the concave portion of the upper frame (figure 4 fills in the back of 240, 245, 304R, 204L and 110, 302 and ¶48 states electro-optical unit housing 308 is coupled with both frame 302 and with partially transmissive partially reflective lens 304).
	Ashkenazi does not specifically teach an angle of incidence on the binocular lens from the reflective mirror is 45 degrees or less, as viewed from an upper surface of the electronic device.
	Filipovish teaches an electronic device (see fig. 13 on sheet 2 of 7), wherein an angle of incidence on the binocular lens (shown in fig. 1) from the reflective mirror is 45 degrees or less (reflective surface of prism 657; col. 10, lines 36-45, a folded light path which includes a prism 657 or other image bending means as shown in fig. 13 to direct the incoming light), as viewed from an upper surface of the electronic device (upper portion of 308 as in combination with Ashkenazi).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an electronic device of Ashkenazi with an angle of incidence on the binocular lens from the reflective mirror is 45 degrees or less, as viewed from an upper surface of the electronic device of Filipovish for the purpose of receiving, transmitting and directing the image light (col. 10, lines 36-45).
	However, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966).  The change in shape does not change the function because the inner surface of the frame and the component case wraps around the head is concave which is shown in figure 4.
Furthermore, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950)  The rearrangement in this case does not modify the operation of the device because the emitting lens group and reflective mirror still receives, transmits and direct the image light.
Regarding claim 14, Ashkenazi in view of Filipovish teaches the invention as set forth above and Ashkenazi further teaches the optical driving assembly (optical system 240, 245) further includes a reflective mirror (mirror 262) configured to reflect the light, emitted from the emitting lens group (lens 254, 258, 260), to a reflection region of the binocular lens (spherical visor as shown in fig. 2).
Regarding claim 15, Ashkenazi in view of Filipovish teaches the invention as set forth above and Ashkenazi further teaches the reflective mirror (mirror 262) is provided between the reflection region (visor 230; ¶42 teaches a visor 230 that is operative to reflect a generated HUD image) and the emitting lens group (lens 254, 258, 260), as viewed from the front side of the electronic device (as shown in fig. 2).
Regarding claim 16, Ashkenazi in view of Filipovish teaches the invention as set forth above and Ashkenazi further teaches with respect to a vertical plane passing through a center of an exit surface of the emitting lens group (lens 254, 258, 260) and a center of the reflection region, a direction vector of the light emitted from the emitting lens group has a rearward component (as shown in fig. 2 with 254, 258, and 260; ¶42 and ¶43).
Regarding claim 17, Ashkenazi in view of Filipovish teaches the invention as set forth above and Ashkenazi further teaches the binocular lens (visor 230) comprises an optically transparent material (¶33 teaches the term “visor” refers to an object that is within the view of a wearer, which is partially transmissive to light and as well as partially reflective to light), and the reflection region is coated so that at least a portion of light is reflected (¶33 teaches the visor may be a lens with partially reflecting characteristics, a mirror, or other (at least partially reflective) object and ¶42 teaches the visor 230 is operative to reflect a generated HUD image).
Also, the examiner notes that claim limitation of “coated” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.  Ashkenazi in view of Filipovish teaches the claims product.
Regarding claim 19, Ashkenazi in view of Filipovish teaches the invention as set forth above and Ashkenazi further teaches 
	the electronic device (fig. 2, 3, 6, and 7), wherein,
	the lens frame (110, 302) further comprises a side frame (temples 310R, 310L) seated at both sides of the head of the wearer (as shown in fig. 6A),
	the upper frame of the lens frame (upper portion of the frame 110 and 302 as shown in fig. 7B) comprises,
		an inner portion forming a center area of the lens frame (inner portion of the center area of 110; 302); and
		an outer portion provided transversely outward of the inner portion and connected to the side frame (outer portion of 110; 302 and front section 313),
 	the inner portion is fixed only to the upper boundary of the binocular lens (304L, 304R fixed to 110; 302), and
	the outer portion is spaced from the upper boundary of the binocular lens (304L, 304R, and front section 313) and is fixed to the side frame of the lens frame (310R, 310L, ¶47 and ¶48).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ashkenazi et al. (US 20150168730) in view of Jones et al. (US 20160225192).
Regarding claim 20, Ashkenazi teaches 
	an electronic device (fig. 2, 6, 7, and 8, binocular HUD glasses, user wearable optical display system; ¶35 and¶47), comprising,
	a binocular lens (fig. 2 and ¶35 states shown in fig. 2 illustrates binocular HUD glasses that include a pair of optical systems 240 and 245; each optical system provides an image to at least one of the user’s eyes and ¶48 lens piece 304R and 304L);
	a lens frame having a rear side with a concave portion (rear side of frame 110 and 302 has a concave portion);
	an electronic component case (electro optical unit housing 308) fixed to the concave portion of the lens frame (rear side of frame 110 and 302 has a concave portion);
an optical driving assembly (optical assembly 180) mounted in the electronic component case (308) and configured to emit image light to the binocular lens (240, 245, 304R, 204L, fig. 1 and 3, image generator 152 and data source 170); and
	a battery configured to supply power the optical driving assembly (¶51 states electro-optical unit 306 is electrically powered by a power source (not shown).  The power source may be embodied in the form of at least one battery),
	wherein a position of the electronic component case (308) corresponds to an area between superciliary arches of a wearer (as shown in fig. 2),
	wherein the optical driving assembly (180) comprises,
		an emitting lens group (lens 154, 158, and 160); and
		a reflective mirror (curved mirror 156) positioned adjacent to the emitting lens group (154, 158, and 160) and configured to reflect light emitted from the emitting lens group (154, 158, and 160),
	wherein an upper transverse width of an upper portion of the electronic component case (308; upper portion of 308 has a greater width than the lower portion as shown in fig. 6B) is greater than a lower transverse width of a lower portion of the electronic component case (lowest portion of 308 has the smaller width than the upper portion as shown in fig. 6B and ¶47),
	wherein the lens frame (110 and 302) comprises an upper frame coupled to an upper boundary of the binocular lens (230, 304R, 304L; upper portion of the frame 110 and 302 as shown in fig. 6),
	wherein the electronic component case (308) is fixed to the upper frame (upper portion of the frame 110 and 302 as shown in fig. 2 and 6),
	wherein the electronic component case (308) is provided at a rear side of the upper frame (upper portion of the frame 110 and 302 as shown in fig. 7B),
	wherein the rear side of the upper frame comprises the concave portion, the concave portion being recessed forwardly (figure 4 back of 240, 245, 304R, 304L),
	wherein the electronic component case (308) includes a forward protrusion that fills the concave portion of the upper frame (figure 4 fills in the back of 240, 245, 304R, 304L and 110, 302 and ¶48 states electro-optical unit housing 308 is coupled with both frame 302 and with partially transmissive partially reflective lens 304).
	Ashkenazi does not specifically teach wherein an upper surface of the electronic component case is provided to coincide with an upper boundary of a center area of the upper frame, and
	wherein the upper boundary of the center area of the upper frame has a shape inclined downward and forward, and an upper surface of the protruding portion of the electronic component case forms same inclined surface with the inclined surface of the upper boundary of the center area of the upper frame.
Jones teaches an electronic device (see fig. 1), wherein an upper surface of the electronic component case (housing 118) is provided to coincide with an upper boundary of a center area of the upper frame (upper part of element 118), and
	wherein the upper boundary of the center area of the upper frame has a shape inclined downward and forward (as shown in fig. 1, the upper part of element 118), and an upper surface of the protruding portion of the electronic component case forms same inclined surface with the inclined surface of the upper boundary of the center area of the upper frame (as shown in fig. 1, the upper part of element 118).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an electronic device of Ashkenazi with an upper surface of the electronic component case is provided to coincide with an upper boundary of a center area of the upper frame, and wherein the upper boundary of the center area of the upper frame has a shape inclined downward and forward, and an upper surface of the protruding portion of the electronic component case forms same inclined surface with the inclined surface of the upper boundary of the center area of the upper frame of Jones for the purpose of enclosing the electronic components which are used to display information on the display screen (¶27).
	However, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966).  The change in shape does not change the function because the inner surface of the frame and the component case wraps around the head is concave which is shown in figure 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/11/22